IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0856
                               Filed March 9, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CAMERON CORTEZ HOWARD,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark R. Lawson,

Judge.



      Cameron Howard appeals his conviction and sentence following his guilty

plea to intimidation with a dangerous weapon, felon in possession of a firearm,

and willful injury causing serious injury. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                           2


MULLINS, Judge.

       Cameron Howard appeals following his guilty plea to one count of

intimidation with a dangerous weapon, one count of felon in possession of a

firearm, and one count of willful injury causing serious injury. He claims the

district court abused its discretion in failing to appoint substitute counsel after

determining there was a complete breakdown in communication.                He further

asserts the court improperly induced him to withdraw his request for a different

attorney.

       On January 8, 2015, the State filed a trial information charging Howard

with intimidation with a dangerous weapon (Count I); felon in possession of a

firearm (Count II); going armed with intent (Count III); willful injury (Count IV); and

assault while participating in a forcible felony (Count V). Howard subsequently

entered into a plea agreement with the State and pled guilty to counts I, II, and

IV.1

       On May 13, 2015, after meeting with Howard to discuss the presentence

investigation report, defense counsel filed a combined motion in arrest of

judgment and motion to withdraw.         At the sentencing hearing the next day,

Howard stated he did not know his attorney was filing the motions, and he did not

wish to withdraw his guilty plea. The district court proceeded to engage Howard

in the following colloquy regarding substitution of counsel:

             THE COURT: . . . Do you wish to have [defense counsel] act
       as your lawyer in connection with that sentencing or are—

1
  The written plea agreement provided Howard would plead guilty to counts I, II, and IV,
and the State would dismiss counts III and V. The agreement further provided Howard
would serve two ten-year sentences, to run concurrently, and one five-year sentence, to
run consecutively, for an aggregate sentence of fifteen years.
                                   3


          THE DEFENDANT: No.
          THE COURT: —you requesting another lawyer?
          THE DEFENDANT: I want another lawyer.
          THE COURT: Okay.
          ....
          THE COURT: . . . Well, Mr. Howard, I’ll ask you this. I
believe—it sounds like communication between you and [defense
counsel] has broken down. On the other hand, the Court’s hands
are pretty well tied by the plea agreement here. If I sentence you
today, you’re going to go to prison. And I would follow the plea
agreement. I do not have any issue with the plea agreement. If
you come back for sentencing a different day under this plea
agreement, you will be going to prison because that’s what the plea
agreement calls for. Maybe a different judge would have an issue
with running a couple of sentences at the same time, maybe not. I
don’t know. But the sentence is likely to be the same whether you
have [defense counsel] as a lawyer or you have someone else as a
lawyer because the sentence is provided for by law. But with that
in mind, do you wish to have a different lawyer and come back for
sentencing a different day?
          THE DEFENDANT: No.
          THE COURT: All right. Now, you’re sure?
          THE DEFENDANT: Yes.
          THE COURT: Because again, communication seems to be a
little bit strained. I think what I would like you to do is take a couple
of minutes and visit with [defense counsel]. If you would like to
proceed today, I’ll be happy to do that.
          THE DEFENDANT: I want to proceed.
          THE COURT: All right. But I want you to consult with him
because he has to agree that he feels he can properly represent
you. So take a couple of minutes and consult and then let me
know.
          ....
          THE COURT: Go ahead—and have you had an opportunity
to converse?
          [DEFENSE COUNSEL]: Yes, we have, Your Honor.
          THE COURT: All right. What would you like to do?
          [DEFENSE COUNSEL]: It’s my understanding he wants to
proceed today.
          THE COURT: Mr. Howard, is that what you’d like to do?
          THE DEFENDANT: Yes.
          THE COURT: I will tell you right now, I will grant your
request for a different lawyer if you want one. On the other hand, if
you would like to proceed today, I’ll proceed today.
          THE DEFENDANT: Go ahead and send me to prison. Get it
over with.
                                        4


            THE COURT: So it’s your desire to proceed with [defense
      counsel] as your attorney today then?
            THE DEFENDANT: Yes. Do that.
            THE COURT: Is that what I’m hearing?
            THE DEFENDANT: Yes.

      On appeal, Howard claims the district court abused its discretion by failing

to appoint substitute counsel. He claims there was a complete breakdown in

communication between himself and defense counsel because he told defense

counsel at their meeting the day before his sentencing hearing that he had been

coerced into taking the plea bargain, he was dissatisfied with defense counsel’s

representation, and he had filed an ethics complaint against defense counsel.

He also contends defense counsel’s filing of a motion to withdraw further

demonstrates a breakdown in their attorney-client relationship.         Finally, he

asserts the district court was required to appoint substitute counsel after

determining a breakdown in communication had occurred rather than advising

him that the outcome of his case would be the same regardless of who was

representing him due to the terms of his written plea agreement.

      We review a district court’s denial of a request for substitute counsel for an

abuse of discretion. State v. Lopez, 633 N.W.2d 774, 778 (Iowa 2001). To

establish the court abused its discretion, Howard must show the court based its

decision “on grounds or for reasons clearly untenable or to an extent clearly

unreasonable.” Id. (citation omitted). To justify the appointment of substitute

counsel, a defendant must show sufficient cause, which includes a conflict of

interest, irreconcilable conflict, or a complete breakdown in communication

between counsel and the defendant. Id. at 778–79. When a defendant requests

substitute counsel based on an alleged breakdown in communication, the
                                        5


defendant must show he was prejudiced by the court’s decision denying his

request.   Id. at 779; see State v. Boggs, 741 N.W.2d 492, 506 (Iowa 2007)

(“[G]eneral frustration and dissatisfaction with defense counsel expressed by a

defendant does not alone render counsel unable to perform as a zealous and

effective advocate. The focus of the inquiry is . . . ‘the adequacy of counsel in

the adversarial process.’” (quoting United States v. Barrow, 287 F.3d 733, 738

(8th Cir. 2002))).   “The court has considerable discretion whether to grant

substitute counsel, and eleventh-hour requests for substitute counsel are

generally disfavored.” Boggs, 741 N.W.2d at 506 (citing State v. Tejeda, 677

N.W.2d 744, 749 (Iowa 2004)).

      Upon our review of the record, we find the district court engaged in a

careful colloquy with Howard, reviewed the background on the status of the case

and probable outcomes of any delays, gave him time to consider his options, and

insisted that he consult further with counsel. We conclude the district court did

not abuse its discretion in denying Howard’s request for substitute counsel,

especially given Howard’s repeated demands to proceed with sentencing after

the district court offered to appoint substitute counsel. Furthermore, even if the

court had abused its discretion, Howard has not shown he was prejudiced by the

court’s decision. See Lopez, 633 N.W.2d at 779. Consequently, the district court

properly denied Howard’s request for substitute counsel. We affirm.

      AFFIRMED.